Citation Nr: 1628531	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-02 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967, including in combat in the Republic of Vietnam from June to December 1965.  He also had additional unverified U.S. Air National Guard service.  He died in September 2007.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for the cause of the Veteran's death.  The Appellant disagreed with this decision in September 2010.  She perfected a timely appeal in February 2012.  A Travel Board hearing was held at the RO in July 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In October 2014, the Board reopened the Appellant's previously denied claim of service connection for the cause of the Veteran's death and remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain a medical opinion concerning the contended causal relationship between active service and the cause of the Veteran's death.  This opinion was obtained later in October 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Having reviewed the record evidence, the Board finds that the issue on appeal should be recharacterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate, shows that he died in September 2007 due to respiratory failure due to pulmonary fibrosis and rheumatoid arthritis; the underlying cause of death was pneumothorax with pneumomediastinum.

2.  At the time of the Veteran's death, service connection was in effect only for posttraumatic stress disorder (PTSD).

3.  The record evidence shows that he served in combat in the Republic of Vietnam from June to December 1965; thus, his in-service herbicide exposure is presumed.

4.  The record evidence does not show that the cause of the Veteran's death is related to active service or any incident of service, including as due to in-service herbicide exposure or service-connected PTSD.



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January and April 2008 and in November and December 2009, VA notified the Appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence showing that the cause of the Veteran's death is related to active service.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for the cause of the Veteran's death.  Because the Appellant was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify her under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The Appellant was provided with Hupp-compliant notice in November 2009.  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Appellant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Appellant and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Appellant has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Appellant has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

As noted in the Introduction, the AOJ obtained a medical nexus opinion between the cause of the Veteran's death and active service.  In determining whether another medical opinion is warranted in a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (or a claim of service connection for the cause of the Veteran's death), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  In this case, the Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died more than 30 years after his service separation of pulmonary fibrosis.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal pulmonary fibrosis and any incident of service.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for pulmonary fibrosis or any other respiratory disability.  There is no competent evidence, other than the Appellant' statements, which indicates that the cause of the Veteran's death may be associated with service.  The Appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the Appellant competent to testify as to the etiology of the Veteran's pulmonary fibrosis prior to his death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that there is "no reasonable possibility" that obtaining another opinion regarding the cause of the Veteran's death or the asserted etiological relationship between pulmonary fibrosis and active service "would aid in substantiating the claim."  See DeLaRosa, 515 F.3d at 1322, and Wood, 520 F.3d at 1348.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's service-connected PTSD caused or contributed to the pulmonary fibrosis which caused his death.  She alternatively contends that the Veteran's in-service herbicide exposure while in Vietnam caused or contributed to the pulmonary fibrosis which caused his death.  

Laws and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Pulmonary fibrosis is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because pulmonary fibrosis is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Appellant's claim of service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure or service-connected PTSD.  The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's service-connected PTSD caused or contributed to the pulmonary fibrosis which caused his death or, alternatively, the Veteran's in-service herbicide exposure while in Vietnam caused or contributed to the pulmonary fibrosis which caused his death.  The record evidence does not support the Appellant's assertions as to an etiological relationship between the cause of the Veteran's death and active service or any incident of service.  It shows instead that the Veteran's fatal pulmonary fibrosis was not incurred in or aggravated by active service, including while he was in combat in Vietnam, and otherwise is not related to active service or any incident of service.  For example, the Board notes that the record evidence indicates that the Veteran served in Vietnam between June and December 1965.  The Veteran's service personnel records indicate that he served as a U.S. Navy hospital corpsman assigned to a U.S. Marines Corps unit that was in-country in Vietnam between June and December 1965.  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran's in-service herbicide exposure is presumed, the Board notes that pulmonary fibrosis - the cause of his death - is not a disease for which service connection is presumed based on such exposure.  Id.  The Board observes in this regard that the diseases for which service connection is available based on presumptive in-service herbicide exposure include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) but pulmonary fibrosis is not included in this list.  See 38 C.F.R. § 3.309(e).  The Board also observes that pulmonary fibrosis is defined as chronic inflammation and progressive fibrosis of the pulmonary alveolar walls with steadily progressive dyspnea, resulting finally in death from oxygen lack or right heart failure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 698 (30th ed. 2003).  Having reviewed the record evidence, the Board finds that service connection the cause of the Veteran's death based on in-service herbicide exposure is not warranted.

The Appellant also is not entitled to service connection for the cause of the Veteran's death as due to service-connected PTSD.  See 38 C.F.R. § 3.310.  The Appellant contends that the Veteran's service-connected PTSD caused or contributed to his death from pulmonary fibrosis.  The Board acknowledges here that service connection was in effect for PTSD prior to the Veteran's death.  The record evidence does not support the Appellant's assertions regarding the contended etiological relationship between the Veteran's service-connected PTSD and the cause of his death.  Following a comprehensive review of the Veteran's claims file, a VA clinician opined in October 2014 that it was less likely than not that the Veteran's service-connected PTSD caused or contributed to his cause of death.  The rationale for this opinion was a review of and citation to relevant medical literature.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Appellant further has not identified or submitted any evidence, to include a medical nexus, demonstrating an etiological link between the Veteran's service-connected PTSD and the cause of his death.  Thus, the Board finds that service connection for the cause of the Veteran's death as due to service-connected PTSD is not warranted.

The Appellant finally is not entitled to service connection for the cause of the Veteran's death on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Appellant contends that the Veteran incurred pulmonary fibrosis during active service which caused or contributed to his death several decades after his service separation.  The record evidence does not support the Appellant's assertions.  It shows instead that the cause of the Veteran's death is not related to active service.  The Veteran's service treatment records show no complaints of or treatment for a respiratory disability, to include pulmonary fibrosis, at any time during his active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The post-service evidence also does not support granting the Appellant's claim of service connection for the cause of the Veteran's death on a direct basis.  The Veteran's post-service medical records show that he began experiencing pulmonary fibrosis in approximately 2000.  A VA clinician stated in December 2005 that the exact etiology of the Veteran's interstitial lung disease with evidence of pulmonary fibrosis was unclear.  Following VA outpatient treatment in January 2006, the diagnosis was interstitial fibrosis and suspect rheumatoid lung disease.  Following subsequent VA outpatient treatment in August 2006, the Veteran was diagnosed as having stable pulmonary fibrosis most likely related to rheumatoid arthritis.  VA pulmonary function testing conducted on several occasions prior to the Veteran's death showed a moderate restrictive defect in his lungs.  

The Veteran's death certificate shows that he died on September [redacted], 2007, at a VA Medical Center.  The cause of death was listed as respiratory failure due to or as a consequence of pulmonary fibrosis due to or as a consequence of rheumatoid arthritis.  The underlying cause of death was listed as pneumothorax with pneumomediastinum.  Other significant conditions contributing to death were cirrhosis.

The Appellant testified at the July 2013 Board hearing that the Veteran's service-connected PTSD contributed to the fatal lung condition which caused his death.  See Board hearing transcript dated July 11, 2013, at pp. 3.  She also testified that none of the Veteran's treating physicians had said that either PTSD or in-service herbicide exposure caused or contributed to the Veteran's death.  Id., at pp. 4-5.  

In an October 2014 opinion, a VA clinician stated that she had reviewed the claims file.  She opined that it was less likely than not that the cause of the Veteran's death was related to active service.  The rationale for this opinion was a review of the Veteran's death certificate, his claims file, and relevant medical literature which "does NOT show an association between exposure to Agent Orange and the development of rheumatoid arthritis with associated pulmonary fibrosis."  This clinician also stated, "While rheumatoid arthritis is a disease of unknown etiology, the risk of the development of associated interstitial lung disease increases between the ages of 50-60."  She noted that the Veteran first was evaluated for lung disease in 2004 when he was between age 58-59.  

The Appellant contends that the cause of the Veteran's death is related to active service.  The record evidence does not support the Appellant's assertions regarding the contended etiological relationship between the cause of the Veteran's death and his active service.  It shows instead that, although the Veteran experienced pulmonary fibrosis prior to his death in September 2007, it is not related to active service.  The October 2014 VA clinician also provided a comprehensive negative nexus opinion concerning the contended causal relationship between the cause of the Veteran's death and active service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Appellant further has not identified or submitted any evidence, to include a medical nexus, which demonstrates her entitlement to service connection the cause of the Veteran's death.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Appellant essentially has contended that either the Veteran's in-service herbicide exposure or his service-connected PTSD led to his death from pulmonary fibrosis several decades later.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran was exposed to herbicides while in combat in Vietnam and although service connection was in effect for PTSD at the time of his death, neither his conceded in-service exposure nor his service-connected PTSD caused or contributed to his death.  The weight of the evidence also shows that the Veteran did not experience the symptoms of pulmonary fibrosis until several decades after his service separation.  Further, the Board concludes that the Appellant's assertion of continued symptomatology since active service, while competent, is not credible.  And no medical evidence has been identified or submitted to support the Appellant's assertions of an etiological link between the Veteran's fatal pulmonary fibrosis and active service or any incident of service.

The Board has weighed the Appellant's statements as to continuity of the Veteran's symptomatology between active service and his death and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for decades after service.  The Appellant's assertions also are outweighed by the medical evidence (in this case, a VA clinician's opinion in October 2014) which found no etiological link between the cause of the Veteran's death and active service, including as due to herbicide exposure or service-connected PTSD.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms.


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure or service-connected PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


